Name: Commission Regulation (EEC) No 114/84 of 16 January 1984 fixing the sluice-gate prices and levies for pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 1 . 84 Official Journal of the European Communities No L 15/23 COMMISSION REGULATION (EEC) No 114/84 of 16 January 1984 fixing the sluice-gate prices and levies for pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas sluice-gate prices for pig carcases and for the other products specified in Article 1 of Council Regu ­ lation (EEC) No 2766/75 of 29 October 1975 esta ­ blishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate prices for pig carcases (3), as last amended by Regulation (EEC) No 1905/83 (4), and levies for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75, must be fixed in advance for each quarter in accordance with the methods of calculation laid down in Commission Regulation (EEC) No 2028/83 of 20 July 1983 fixing the levies and sluice-gate prices on pigmeat (*) ; quarter ; whereas trends in world market prices for feed grain must therefore be taken into account when fixing sluice-gate prices for the period 1 February to 30 April 1984 ; Whereas, when the levies applicable from 1 November, 1 February and 1 May are being fixed, trends in world market prices for feed grain should be taken into account only if at the same time a new sluice-gate price is being fixed ; Whereas, since a new sluite-gate price is to be fixed trends in world market prices for feed grain must be taken into account in fixing the levies ; Whereas, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GAIT, the levies should be limited to the amounts resulting from that binding ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Whereas, since sluice-gate prices and levies for pigmeat were last fixed by Regulation (EEC) No 2820/83 (*) for the period 1 November 1983 to 31 January 1984, they must be fixed anew for the period 1 February to 30 April . 1984 ; whereas such prices and levies should in principle be fixed by reference to feed grain prices for the period 1 August to 31 December 1983 ; Whereas, when the sluice-gate price applicable from 1 November, 1 February and 1 May is being fixed, .trends in world market prices for feed grain are to be taken into account only if the value of the quantity of feed grain required varies by at least a specified minimum in relation to that used in calculating the sluice-gate price for the preceding quarter ; whereas this \minimum was fixed by Regulation (EEC) No  2766/75 at 3 % ; Whereas the value of the quantity of feed grain varies by more than 3 % from that used for the preceding Article 1 1 . For the period 1 February to 30 April 1984, the sluice-gate prices provided for in Article 12 of Regula ­ tion (EEC) No 2759/75 for the products specified in Article 1 of Regulation (EEC) No 2766/75 and the levies provided for in Article 8 of Regulation (EEC) No 2759/75 for the products specified in Article 1 ( 1 ) of that Regulation shall be as shown in the Annex hereto . 2. Provided that, in the case of products falling within any of subheadings 02.01 B II c) 1 to 7, 15.01 A I, 16.01 A or 16.02 A II of the Common Customs Tariff, in respect of which the rate of duty has been bound within GAIT, the levy shall not exceed the amount resulting from that binding. (') OJ No L 282, 1 . 11 . 1975, p. 1 . (*) OJ No L 307, 18 . 11 . 1980, p. 5. O OJ No L 282, 1 . 11 . 1975, p. 25. (4) OJ No L 190, 14. 7. 1983, p. 1 . 0 OJ No L 199, 22. 7. 1983, p. 16. ( «) OJ No L 278, 11 . 10 . 1983, p. 7. Article 2 This Regulation shall enter into force on 1 February 1984. No L 15/24 Official Journal of the European Communities - 18 . 1 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 1984. For the Commission Poul DALSAGER Member of the Commission 18 . 1 . 84 Official Journal of the European Communities No L 15/25 ANNEX to die Commission Regulation of 16 January 1984 fixing the sluice-gate prices and levies on pigmeat CCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 01.03 Live swine : A. Domestic species : II . Other : a) Sows having farrowed at least once, of a weight of not less than 160 kg b) Other 102,59 120,63 24,78 29,13 02.01 Meat and edible offals of the animals falling within heading No 01.01 , 01.02, 01.03 or 01.04, fresh, chilled or frozen : A. Meat : III . Of Swine : a) Of domestic swine : 1 . Whole carcases or half carcases 2. Legs and parts thereof 3 . Fore-ends or shoulders ; parts thereof 4. Loins and parts thereof 5. Bellies and parts thereof 6. Other : aa) Boned or boneless bb) Other 156,87 227.46 175,69 254,13 136.47 254,13 37,89 54,94 42,43 61,38 32,96 61,38 61,38  B. Offals : II . Other : c) Of domestic swine : 1 . Heads and parts thereof 2. Feet or tails 3 . Kidneys 4. Livers 5. Hearts, tongues or lungs 6. Livers, hearts, tongues and lungs with windpipe and gullet all attached 7. Other  12,12 3,41 39,78 45,84 22,73 33,34 33,34 4 4 4 7 4 4 4 02.05 Pig fat free of lean meat and poultry fat (not rendered or solvent ­ extracted), fresh, chilled, frozen, salted, in brine, dried or smoked : A. Subcutaneous pig fat : I. Fresh , chilled, frozen, salted or in brine II . Dried or smoked B. Other pig fat 62,75 69,02 15,15 16,67 9,09  No L 15/26 Official Journal of the European Communities 18 . 1 . 84 CCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (BCU/100 kg) Conventional rate of duty bound within GATT (%) 02.06 Meat and edible meat offals (except poultry liver), salted, in brine, dried or smoked : B. Of domestic swine : I. Meat : a) Salted or in brine : 1 . Bacon sides or spencers 2. % sides or middles 3 . Hams and parts thereof 4. Fore-ends or shoulders ; parts thereof 5. Loins and parts thereof 6. Bellies and parts thereof 7. Other : aa) Boned or boneless bb) Other b) Dried or smoked : 1 . Hams and parts thereof 2. Fore-ends or shoulders ; parts thereof 3 . Loins and parts thereof 4. Bellies and parts thereof 5. Other : aa) Boned or boneless bb) Other II. Offals : a) Heads and parts thereof b) Feet or tails c) Kidneys d) Livers e) Hearts, tongues or lungs f) Livers, hearts, tongues and lungs with windpipe and gullet all attached g) Other 200,79 219,61 227.46 175,69 254,13 136.47 254,13 442,37 348,25 437,66 227,46 442^7 48,49 53,04 54,94 42,43 61,38 32,96 61,38 61,38 106,84 84.11 105,70 54,94 106,84 106,84 12.12 3,41 39,78 45,84 22,73 33,34 33,34  15.01 Lard, other pig fat and poultry fat, rendered or solvent extracted : A. Lard and other pig fat : I. For industrial uses other than the manufacture of foodstuffs for human consumption (a) II . Other 50,20 12,12 12,12 3 16.01 Sausages and the like, of meat, meat offal or animal blood : A. Liver sausages B. Other (b) : I. Sausages, dry or for spreading, uncooked II. Other 368,64 69,54  120,03 86,12 24 18 . 1 . 84 Official Journal of the European Communities No L 15/27 CCT heading No Description Sluice-gate price (ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 16.02 Other prepared or preserved meat or meat offal : A. Liver : II. Other B. Other : III. Other : a) Containing meat or offal of domestic swine : 1 . Containing bovine meat, uncooked 2. Other, containing by weight : aa) 80 % or more of meat or offal, of any kind, inclu ­ ding fats of any kind or origin : 1 1 . Hams or loins, (excluding collars) ; parts thereof 22. Collars or shoulders ; parts thereof 33. Other bb) 40 % or more but less than 80 % of meat or offal, of any kind, including fats of any kind or origin cc) Less than 40 % of meat or offal, of any kind, including fats of any kind or origin 384,33 321,58 75,25 168,54 131,62 106,67 72,55 64,43 48,78 25 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities. (b) The levy on sausages imported in containers which also contain preserving liquid shall be charged on the net weight, i . e. minus the weight of the liquid.